        Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 1 of 7



                      United States District Court
                        District of Massachusetts


                                      )
Dhananjay Patel, et al.,              )
                                      )
            Plaintiffs,               )
                                      )
            v.                        )     Civil Action No.
                                      )     17-11414-NMG
7-Eleven, Inc., et al.,               )
                                      )
            Defendants.               )
                                      )


                            MEMORANDUM & ORDER

GORTON, J.

     The United States Court of Appeals for the First Circuit

(“First Circuit”) has remanded an appeal of this Court's partial

judgment entered pursuant to Fed. R. Civ. P. 54(b) on October 7,

2020.    In accordance with the First Circuit’s request, this

Court now articulates the factors it considered and its reason

for granting the Rule 54(b) certification.

     The facts and procedural history are provided in detail in

the Memorandum and Order entered on September 10, 2020, with

which the Court assumes familiarity.         For the sake of

completeness, however, the Court briefly rehearses the

background.




                                    - 1 -
     Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 2 of 7



I.   Background

     A.   The Parties

     7-Eleven, Inc. (“7-Eleven”) is a Texas corporation with its

principal place of business in Texas.      For more than 50 years,

7-Eleven has sold convenience store franchises.        In addition to

franchising, 7-Eleven operates corporate stores, which are

managed and staffed by acknowledged 7-Eleven employees

(“company-operated 7-Elevens”).     As of 2018, there were

approximately 1,700 company-operated 7-Elevens and 7,200

franchisee-operated 7-Elevens nationwide.       Approximately 160 of

those franchisee-operated 7-Elevens are in Massachusetts.

     The named plaintiffs are residents of Massachusetts who

acquired 7-Eleven franchises and work as store managers and

clerks in Massachusetts.

     B.   The Claims

     Plaintiffs allege that 7-Eleven (1) misclassifies its

franchisees as independent contractors instead of employees in

violation of the Massachusetts Independent Contractor Law, Mass.

Gen. L. c. 149, § 148B (Count I), (2) has violated the

Massachusetts Wage Act, Mass. Gen. L. c. 149, § 148 (Count II)

and (3) has violated the Massachusetts Minimum Wage Law, Mass.

Gen. L. c. 151, §§ 1, 7 (Count III).      Plaintiffs initially made



                                 - 2 -
     Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 3 of 7



similar claims against two 7-Eleven market managers but this

Court dismissed those claims in July, 2018.

     7-Eleven has counterclaimed, (1) seeking declaratory

judgment that the various franchise agreements are void

(Counterclaim I); (2) for breach of contract (Counterclaim II);

and (3) for contractual indemnity (Counterclaim III).         7-Eleven

also filed a third-party complaint on the same grounds against

third party corporate entities through which named plaintiffs

contracted with 7-Eleven.

     C.   Relevant Procedural History

     In March, 2020, both parties timely filed cross motions for

summary judgment and plaintiffs filed a motion for class

certification.   In September, 2020, this Court allowed 7-

Eleven’s motion for summary judgment and denied the motions of

plaintiffs for summary judgment and class certification.         As a

result, plaintiffs’ claims have been disposed of but 7-Eleven’s

counterclaims and third-party claims remain pending.

     Shortly thereafter, plaintiffs filed an unopposed motion

for (1) separate and final judgment on Counts I and II of their

complaint to allow immediate appellate review and (2) a stay of

adjudication of 7-Eleven’s counterclaims and third party claims

pending their appeal.   The Court allowed that motion and




                                 - 3 -
      Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 4 of 7



subsequently entered judgment in favor of defendant on

plaintiffs’ claims against 7-Eleven on October 7, 2020.

Plaintiffs appealed that order and others to the First Circuit,

which retained jurisdiction of the appeal but remanded the case

to this Court for a statement of reasons in support of the entry

of judgment pursuant to Fed. R. Civ. P. 54(b).

II.   Statement of Reasons

      A.   Legal Standard

      Rule 54(b) permits a district court, in a multi-claim

action, to direct entry of a final judgment “as to one or more,

but fewer than all” of the claims if it “expressly determines

that there is no just reason for delay.” Fed. R. Civ. P. 54(b).

Under that Rule, the Court is required to set forth reasons why

judgment should be entered as to some but not all claims. See

Quinn v. City of Boston, 325 F.3d 18, 26 (1st Cir. 2003) (“[I]f

a district court wishes to enter a partial final judgment on the

ground that there is no just reason for delay, it should not

only make that explicit determination but should also make

specific findings and set forth its reasoning.”); Spiegel v.

Trustees of Tufts College, 843 F.2d 38, 43 (1st Cir. 1988).

Factors to be considered include

      (1) whether the disputed ruling is final; (2) whether the
      disputed ruling raises legal or factual issues that overlap



                                  - 4 -
     Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 5 of 7



     with any claims that remain pending in the district court;
     and (3) how the equities and efficiencies of piecemeal
     review would compare to those in a single proceeding.

Britton v. Maloney, 196 F.3d 24, 27 n.2 (1st Cir. 1999).

     B.   Application

     Each of the above factors weighs in favor of entering final

judgment in favor of 7-Eleven on plaintiffs’ claims.

     First, the Court entered summary judgment on all of

plaintiffs’ claims against 7-Eleven.      Accordingly, plaintiffs’

claims have been completely disposed of and the order is a final

judgment because it “provides an ultimate disposition on a

cognizable claim for relief.” Boston Prop. Exch. Transfer Co. v.

Iantosca, 720 F.3d 1, 7 (1st Cir. 2013) (internal quotations and

citations omitted).

     Second, there is negligible overlap between the issues

dealt with on summary judgment and those that remain pending in

this Court.   Summary judgment was entered in favor of 7-Eleven

based on an analysis of the interaction between a series of

regulations known as the “FTC Franchise Rule,” 16 C.F.R. § 436.1

et seq., and the Massachusetts Independent Contractor Law

(“Massachusetts ICL”).    In contrast, 7-Eleven’s counterclaims

and third-party claims for declaratory judgment, breach of

contract and contractual indemnity must be analyzed with respect




                                 - 5 -
     Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 6 of 7



to the contractual obligations of each party under the franchise

agreements.   Furthermore, 7-Eleven’s counterclaim and third-

party claim for declaratory judgment depend on a determination

that plaintiffs are classified as employees.       If the summary

judgment order is affirmed on appeal, those claims would be

moot, weighing in favor of a determination that there is no just

reason for delay. See Quinn, 325 F.3d at 27 (finding that the

fact that some pending claims could be rendered moot on appeal

“strongly supports the finding of no just reason for delay”).

     Finally, entry of final judgment in favor of 7-Eleven is in

the interest of efficiency and judicial economy.        Because

several of the pending counterclaims asserted by 7-Eleven could

be rendered moot on appeal, it is more efficient to allow

appellate review of this Court’s order than to adjudicate the

remaining potentially moot claims.       Furthermore, delaying entry

of final judgment on plaintiffs’ claims may prejudice 7-Eleven

because the Court has already determined that there is no legal

basis for its liability.

     Accordingly, this Court finds that there is no just reason

for delay in entering a judgment pursuant to Fed. R. Civ. P.

54(b) and permitting immediate appellate review of the core

issue in this action.




                                 - 6 -
     Case 1:17-cv-11414-NMG Document 181 Filed 12/02/20 Page 7 of 7



                                 ORDER

     In compliance with the Order of the United States Court of

Appeals for the First Circuit dated November 13, 2020, the

foregoing statement of reasons is hereby entered in support of

the Court’s Separate and Final Judgment entered October 7, 2020.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated December 2, 2020




                                 - 7 -
